Citation Nr: 1435347	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-25 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee or bilateral foot disabilities.

2.  Entitlement to service connection for a bilateral ankle disability, including as secondary to service-connected bilateral pes cavus.

3.  Entitlement to an initial compensable rating prior to January 14, 2013, and in excess of 30 percent for irritable bowel syndrome (IBS) thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to March 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision by the RO in Lincoln, Nebraska.

The Veteran was scheduled for a hearing at the RO in August 2011 before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  As the Veteran failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In a February 2012 decision and remand, the Board denied entitlement to service connection for chronic fatigue syndrome, and remanded the issues of service connection for a gastrointestinal disability, a left knee disability, a bilateral ankle disability, and bilateral carpal tunnel syndrome to the RO via the Appeals Management Center (AMC) for further development.

In an October 2012 rating decision, the AMC granted service connection and a 10 percent rating for left carpal tunnel syndrome, granted service connection and a 10 percent rating for right carpal tunnel syndrome, and granted service connection and a non-compensable rating for IBS.  

The issues relating to carpal tunnel syndrome are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating a claimant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

In May 2013, the Board also remanded the Veteran's claims for a left knee disability and bilateral ankle disability to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination by an orthopedic specialist and ensure that all relevant medical evidence was associated with the claims folder.  The action specified in the May 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2013, the Board also remanded the issue of a higher initial rating for IBS for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case has not yet been issued, although an August 2013 RO decision increased the Veteran's disability evaluation to 30 percent as of January 14, 2013.  Because this increase does not represent a grant of the maximum benefits allowable for this disorder, the Veteran's claim remains in appellate status, although it is not currently before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  The Veteran's left knee disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include his service-connected right knee or bilateral foot disabilities.

2.  The Veteran's bilateral ankle disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include his service-connected bilateral pes cavus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Left knee disability

Initially, the Board observes that service connection for a right knee disability, as related to a right knee strain sustained during service, was granted in a December 2010 RO decision.  The Veteran contends that service connection for his left knee disability is also warranted, either on the basis of general wear and tear on the knee during his eighteen years of service, as secondary to his service-connected pes cavus disability, or as secondary to his service-connected right knee disability.

Review of the Veteran's voluminous service treatment records reveals no particular injury or complaints involving the Veteran's left knee.  He did not complain of left knee problems when he filed his original claim for compensation in June 2006, or during the December 2006 general medical examination.  He initially filed for compensation for knee problems as secondary to his service-connected pes cavus disability in November 2008.  

However, the Veteran has been given a current diagnosis of mild patellofemoral arthritis of his left knee by his treating VA orthopedic physician.  In July 2009, the same physician rendered an opinion as follows:  "These problems were all present when he was in the military as near as I can tell, and his knee condition should be service-connected also."

In December 2008, the Veteran was afforded a VA examination of his bilateral knees.  At that time, the Veteran reported bilateral knee pain of approximately six months duration.  He denied any specific injury to the knees.  The Veteran was observed to walk with a normal gait, with no evidence of abnormal shoe wear.  The Veteran was diagnosed with bilateral patella tendonitis.  The examiner opined that it is less likely than not that the Veteran's bilateral knee problems were caused or aggravated by the Veteran's bilateral pes cavus, as the examination showed normal gait and foot function.  

In February 2009, the Veteran underwent a magnetic resonance imaging (MRI) study of the left knee.  The report notes the Veteran's reported two year history of pain in the knee.  Findings included suspicion of a focal area of bone bruise or fracture in the patella, fairly large joint effusion, possible strain in the medial collateral ligament without evidence of a complete tear rupture, and possible strain in the anterior cruciate ligament without evidence of a tear.  

In May 2010, the Veteran was afforded another VA examination of his knees.  At that time, the Veteran denied any in-service injury to his left knee or any problems with his left knee while he was in the military.  The Veteran was again diagnosed with bilateral patellar tendonitis and the examiner again opined that it is less likely than not that the Veteran's service-connected pes cavus caused or aggravated his left knee disability, as the Veteran's gait and foot function are normal.  

In a September 2010 VA medical opinion, the examiner reviewed the relevant medical evidence and concluded that without any evidence of significant injury to the Veteran's left leg in service, the degenerative changes to his knee are most likely secondary to aging and other wear and tear.  

The Veteran was afforded another VA examination in March 2012.  The Veteran continued to deny any specific injury to the left knee and described an onset two or three years ago.  The examiner concluded that it is less likely than not that the Veteran's left knee disability had onset in service.  She explained that the Veteran denied any injury to the left knee while on active duty and since he worked in a sedentary position as a meteorologist, he did not have excessive wear and tear on his knees in service.  Additionally, she opined that it is less likely than not that the Veteran's left knee disability is due to his service-connected right knee disability since the Veteran has a normal gait and there is no evidence of any abnormal stress on the left knee due to the right knee.  Furthermore, the Veteran has reported that the right knee condition is worsening while his left knee condition stays the same.  If the Veteran's left knee was related to his right knee, one would expect the left knee symptoms to also be worsening.  

Finally, in November 2013, the claims folder was reviewed by a VA orthopedic surgeon.  The Veteran described a gradual onset in knee pain, without any relationship to trauma, accident, fall, or surgical treatment.  He estimated that his pain began in 2008.  The examiner concluded that it is less likely than not that the Veteran's current left knee condition is related to his active military service, noting the absence of any in-service injury, as well as onset of symptoms approximately two years after separation from service.  The examiner also noted that since the Veteran's separation from service, he has gained a great deal of weight, which would place stress on the knees.  The examiner further opined that it is less likely than not that the Veteran's left knee condition was caused or aggravated by his service connection right knee or bilateral pes cavus disabilities.  The examiner explained that the Veteran walks smoothly without a limp and there is no evidence of pressure areas, callosities, or deformity of the feet which would cause symptomology.  

Based on the above evidence, the Board finds that entitlement to service connection for a left knee disability must be denied.

There is no evidence of any injury to the left knee in service or of any chronic left knee condition, and the Veteran has repeatedly admitted as much.  Furthermore, the Veteran's own accounts place onset of his left knee pain and symptomotology at least a year after separation from service.  

Although the Veteran's VA physician suggested in July 2009 that the Veteran's left knee condition had onset in service, he provided no explanation for this opinion and it does not appear that he reviewed the Veteran's claims folder.  It appears his conclusion is based on the Veteran's report that he was seen in service for knee problems, although only treatment for the right knee in service is shown.  In contrast, multiple VA examiners have carefully reviewed the Veteran's claims folder and have found no evidence between the Veteran's current left knee condition and his active military service, including his service-connected right knee and bilateral feet disabilities.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board gives greater weight to the opinions of the VA medical examiners, as these opinions are based on a comprehensive review of all the evidence, and the examiners provided a clear rationale for their conclusions that is consistent with the evidence of record.

As for the Veteran's own belief that his left knee disability is somehow related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a left knee disability due to his service-connected right knee or bilateral pes cavus is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Entitlement to service connection for a left knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Bilateral ankle disability

The Veteran's claims file contains quite a bit of information about his feet, but not as much pertaining to his ankles.  

The report of a December 2008 VA examination contains a diagnosis of "bilateral ankle strain secondary to occupational stress and strain," and the opinion that his ankle problems are not related to his foot problems as the Veteran has normal gait and foot function.  There is no indication of any relationship to service, or the Veteran's complaints of wear and tear during service.  At the time of the examination, the Veteran reported onset of bilateral ankle pain approximately six months ago, more than a year after separation from service.  

In July 2009, the Veteran's treating orthopedic physician noted that the Veteran's ankle X-ray studies were interpreted as showing minor talar spurring bilaterally on the medical and lateral edges under the malleoli.  No explanation as to the significance of this finding, if any, was provided, and no overall diagnosis was rendered, however.  The Veteran's ankles were noted to be within normal limits grossly on examination.  

In March 2012, the Veteran was afforded another VA examination.  At that time, he reported that his current ankle pain started in 2010, when he started walking to school.  However, he also reported that from 2006 to 2008 when he was working as a supervisor at a rail yard, his ankles bothered him, but that from 2008 to 2010 when he was driving to school, his ankles did not really bother him.  He also noted that he sprained his ankle prior to service, but that this injury resolved without any residual complaints.  He described current symptoms of intermittent pain and swelling bilaterally at the end of the day.  The examiner found no evidence of any acute or chronic ankle disability based on her examination, but noted that the Veteran's reported symptoms are likely due to mild venous insufficiency, less likely than not related to the Veteran's service-connected foot condition.  The examiner explained that the Veteran's current ankle symptoms are intermittent and unrelated to excessive weight-bearing activities.  Further, the Veteran does not have an abnormal gait caused by any service-connected disabilities.  The examiner also opined that it is less likely than not that the Veteran's ankle symptoms are caused or aggravated by the Veteran's active military service, as he reports onset of his symptoms after separation from service and his employment in the military was sedentary.  

In November 2013, the Veteran was afforded a VA review of the record by a VA orthopedic surgeon.  The reported onset of the Veteran's complaints was 2008 and he denied any trauma, injury, surgery, accident, or fall.  The examiner found that the Veteran's reported ankle complaints could be diagnosed as normal wear and tear, most likely due to the Veteran's post-service weight gain and deconditioning from lack of physical activity.  The examiner also opined that that it is less likely than not that that the Veteran's condition was related to military service or that it was caused or aggravated by the Veteran's bilateral service-connected pes cavus.  The examiner noted that the Veteran did not report onset of his ankle problems until after separation from service, he does not have misalignment of the ankle or foot, and he does not have excessive callosities or  pressure sensitive areas on the feet. 

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral ankle disability must be denied.  

There is no evidence that the Veteran had a chronic ankle disability in service or within one year of service.  Furthermore, multiple VA medical examiners have concluded that the Veteran's current ankle disability, if any, is unrelated to the Veteran's active military service, including his service-connected bilateral pes cavus.  These conclusions are based on a review of the Veteran's claims folder, are supported by a rationale, and are supported by the evidence of record.  

The Veteran has not presented any medical opinion to the contrary, and to the extent that he has offered his own opinion concerning the etiology of his ankle disability, as noted above, the question of whether the Veteran currently has a bilateral ankle condition due to his service-connected bilateral pes cavus is too complex to be addressed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Entitlement to service connection for a bilateral ankle disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee or bilateral foot disabilities, is denied.

Entitlement to service connection for a bilateral ankle disability, including as secondary to service-connected bilateral pes cavus, is denied.


REMAND

In May 2013, the Board directed that a statement of the case be issued with respect to the claim for a higher initial rating for IBS.  This has not been accomplished.  On remand, corrective action must be taken. 

Accordingly, the case is REMANDED for the following action:

In response to his NOD, provide the Veteran an SOC concerning the claim for a higher initial rating for IBS.  Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


